Exhibit 10.3

TIVO, INC.

2008 EQUITY INCENTIVE AWARD PLAN

RESTRICTED STOCK AWARD GRANT NOTICE AND

RESTRICTED STOCK AWARD AGREEMENT

TiVo, Inc., a Delaware corporation, (the “Company”), pursuant to its 2008 Equity
Incentive Award Plan, as amended from time to time (the “Plan”), hereby grants
to the individual listed below (“Participant”), the number of shares of the
Company’s common stock, par value $0.01, set forth below (the “Shares”). These
Shares are subject to all of the terms and conditions as set forth herein and in
the Restricted Stock Award Agreement attached hereto as Exhibit A (the
“Restricted Stock Award Agreement”) (including without limitation the
Restrictions on the Shares set forth in the Restricted Stock Award Agreement)
and the Plan, each of which are incorporated herein by reference. Unless
otherwise defined herein, the terms defined in the Plan shall have the same
defined meanings in this Grant Notice and the Restricted Stock Award Agreement.

 

Grant Recipient:    «First_Name» «Last_Name» Grant Number:    «NUM» Date of
Grant:    «Date» Number of Shares Subject to Grant:    «Shares_Granted» Price
(Per Share):    «Price» Expiration Date:    «Expiration_Date_Period_1» Vesting
Schedule:    «Insert Vesting Schedule»

By clicking on the Acceptance button below, Participant agrees to be bound by
the terms and conditions of the Plan, the Restricted Stock Award Agreement and
this Grant Notice. Participant has reviewed the Restricted Stock Award
Agreement, the Plan and this Grant Notice in their entirety and fully
understands all provisions of this Grant Notice, the Restricted Stock Award
Agreement and the Plan. Additionally, by clicking on the Acceptance button
below, Participant agrees that Participant has read, fully understands and
agrees to abide by the terms of the Company’s Insider Trading Policy and has
read and fully understands the Plan Prospectus and Prospectus Supplement, if
applicable, each of which is attached to this Grant Notice. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator, as defined in the Restricted Stock Award
Agreement, upon any questions arising under the Plan or relating to the Shares.

 

By:       Signature Title:   President & CEO Date:   «Award_Date»_____________



--------------------------------------------------------------------------------

EXHIBIT A

TO RESTRICTED STOCK AWARD GRANT NOTICE

RESTRICTED STOCK AWARD AGREEMENT

Pursuant to the Restricted Stock Award Grant Notice (the “Grant Notice”) to
which this Restricted Stock Award Agreement (the “Agreement”) is attached, TiVo,
Inc., a Delaware corporation (the “Company”) has granted to Participant the
right to purchase the number of shares of Restricted Stock under the 2008 Equity
Incentive Award Plan, as amended from time to time (the “Plan”), as set forth in
the Grant Notice.

ARTICLE I.

GENERAL

1.1 Defined Terms. Wherever the following terms are used in this Agreement they
shall have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.

(a) “Administrator” shall mean the Board or the Committee responsible for
conducting the general administration of the Plan in accordance with Article 13
of the Plan; provided that if Participant is an Independent Director,
“Administrator” shall mean the Board.

(b) “Termination of Consultancy” shall mean the time when the engagement of
Participant as a Consultant to the Company or any Subsidiary is terminated for
any reason, with or without cause, including, but not by way of limitation, by
resignation, discharge, death or retirement, but excluding: (a) terminations
where there is a simultaneous employment or continuing employment of Participant
by the Company or any Subsidiary, and (b) terminations where there is a
simultaneous re-establishment of a consulting relationship or continuing
consulting relationship between Participant and the Company or any Subsidiary.
The Administrator, in its absolute discretion, shall determine the effect of all
matters and questions relating to Termination of Consultancy, without
limitation. The Administrator, or chief executive officer of the Company, in
that party’s absolute discretion, shall determine the question of whether a
particular leave of absence constitutes a Termination of Consultancy.
Notwithstanding any other provision of the Plan, the Company or any Subsidiary
has an absolute and unrestricted right to terminate a Consultant’s service at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in writing.

(c) “Termination of Directorship” shall mean the time when Participant, if he or
she is or becomes an Independent Director, ceases to be a Director for any
reason, including, but not by way of limitation, a termination by resignation,
failure to be elected, death or retirement. The Board, in its sole and absolute
discretion, shall determine the effect of all matters and questions relating to
Termination of Directorship with respect to Independent Directors.

(d) “Termination of Employment” shall mean the time when the employee-employer
relationship between Participant and the Company or any Subsidiary is terminated
for any reason, with or without cause, including, but not by way of limitation,
a termination by resignation, discharge, death, disability or retirement; but
excluding: (a) terminations where there is a simultaneous reemployment or
continuing employment of Participant by the Company or any Subsidiary, and
(b) terminations where there is a simultaneous establishment of a consulting
relationship or continuing consulting relationship between Participant and the
Company or any Subsidiary. The Administrator, in

 

A-1



--------------------------------------------------------------------------------

its absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, without limitation. The Administrator, or
chief executive officer of the Company, in that party’s absolute discretion,
shall determine the question of whether a particular leave of absence
constitutes a Termination of Employment.

(e) “Termination of Services” shall mean Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.

1.2 Incorporation of Terms of Plan. The Award is subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.

ARTICLE II.

GRANT OF RESTRICTED STOCK

2.1 Grant of Restricted Stock.

(a) Award. In consideration of the Participant’s past and/or continued
employment with or service to the Company or any Subsidiary, and for other good
and valuable consideration which the Administrator has determined exceeds the
aggregate par value of the Stock subject to the Award (as defined below), as of
the Grant Date, the Company issues to the Participant the Award described in
this Agreement (the “Award”). The number of shares of Restricted Stock (the
“Shares”) subject to the Award is set forth in the Grant Notice. The Participant
is an Employee, Director or Consultant of the Company or any Subsidiary of the
Company.

(b) Purchase Price; Book Entry Form. The purchase price of the Shares is set
forth on the Grant Notice. At the sole discretion of the Administrator, the
Shares will be issued in either (i) uncertificated form, with the Shares
recorded in the name of the Participant in the books and records of the
Company’s transfer agent with appropriate notations regarding the restrictions
on transfer imposed pursuant to this Agreement, and upon vesting and the
satisfaction of all conditions set forth in Section 2.2(d) hereof, the Company
shall cause certificates representing the Shares to be issued to the
Participant; or (ii) certificate form pursuant to the terms of Sections 2.1(c)
and (d) hereof.

(c) Legend. Certificates representing Shares issued pursuant to this Agreement
shall, until all Restrictions (as defined below) imposed pursuant to this
Agreement lapse or shall have been removed and the Shares shall thereby have
become vested or the Shares represented thereby have been forfeited hereunder,
bear the following legend (or such other legend as shall be determined by the
Administrator):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN VESTING
REQUIREMENTS AND MAY BE SUBJECT TO FORFEITURE UNDER THE TERMS OF A RESTRICTED
STOCK AWARD AGREEMENT BY AND BETWEEN TIVO, INC. AND THE REGISTERED OWNER OF SUCH
SHARES, AND SUCH SHARES MAY NOT BE, DIRECTLY OR INDIRECTLY, OFFERED,
TRANSFERRED, SOLD, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF
UNDER ANY CIRCUMSTANCES, EXCEPT PURSUANT TO THE PROVISIONS OF SUCH AGREEMENT.”

 

A-2



--------------------------------------------------------------------------------

(d) Escrow. The Secretary of the Company or such other escrow holder as the
Administrator may appoint may retain physical custody of the certificates
representing the Shares until all of the Restrictions imposed pursuant to this
Agreement lapse or shall have been removed; in such event the Participant shall
not retain physical custody of any certificates representing unvested Shares
issued to him. The Participant, by acceptance of the Award, shall be deemed to
appoint, and does so appoint the Company and each of its authorized
representatives as the Participant’s attorney(s)-in-fact to effect any transfer
of unvested forfeited Shares (or Shares otherwise reacquired by the Company
hereunder) to the Company as may be required pursuant to the Plan or this
Agreement and to execute such documents as the Company or such representatives
deem necessary or advisable in connection with any such transfer.

(e) Delivery of Certificates Upon Vesting. As soon as administratively
practicable after the vesting of any Shares subject to the Award pursuant to
Section 2.2(b) hereof, the Company shall, as applicable, either remove the
notations on any Shares subject to the Award issued in book entry form which
have vested or deliver to the Participant a certificate or certificates
evidencing the number of Shares subject to the Award which have vested (or, in
either case, such lesser number of shares as may be permitted pursuant to
Section 16.3 of the Plan). The Participant (or the beneficiary or personal
representative of the Participant in the event of the Participant’s death or
incapacity, as the case may be) shall deliver to the Company any representations
or other documents or assurances required by the Company. The Shares so
delivered shall no longer be subject to the Restrictions hereunder.

2.2 Restrictions.

(a) Forfeiture. Any Award that is not vested as of the date of Participant’s
Termination of Services shall thereupon be forfeited immediately and without any
further action by the Company. For purposes of this Agreement, “Restrictions”
shall mean the restrictions on sale or other transfer set forth in Section 3.3
hereof and the exposure to forfeiture set forth in this Section 2.2(a).

(b) Vesting and Lapse of Restrictions. Subject to Sections 2.2(a) and 2.2(c)
hereof, the Award shall vest and Restrictions shall lapse in accordance with the
vesting schedule set forth on the Grant Notice.

(c) Acceleration of Vesting. Notwithstanding Sections 2.2(a) and 2.2(b) hereof,
pursuant to Section 12.2 of the Plan, if a Change in Control occurs and the
Award is not converted, assumed, or replaced by a successor entity, then all
forfeiture restrictions on the Award shall lapse for a Participant whose
Continuous Service has not terminated.

(d) Tax Withholding. Notwithstanding any other provision of this Agreement
(including without limitation Section 2.1(b) hereof, no new certificate shall be
delivered to the Participant or his legal representative unless and until the
Participant or his legal representative shall have paid to the Company the full
amount of all federal and state withholding or other taxes applicable to the
taxable income of Participant resulting from the grant of Shares or the lapse or
removal of the Restrictions. Such payment shall be made by deduction from other
compensation payable to Participant or in such other form of consideration
acceptable to the Company which may, in the sole discretion of the
Administrator, include:

(i) Cash;

(ii) Shares of Stock held for such period of time as may be required by the
Administrator in order to avoid adverse accounting consequences and having a
Fair Market Value on the date of delivery equal to the minimum amount required
to be withheld by statute; or

 

A-3



--------------------------------------------------------------------------------

(iii) Other property acceptable to the Administrator (including, without
limitation, through the delivery of a notice that the Participant has placed a
market sell order with a broker with respect to shares of Stock for which the
Restrictions are then subject to lapse, and that the broker has been directed to
pay a sufficient portion of the net proceeds of the sale to the Company in
satisfaction of its withholding obligations; provided that payment of such
proceeds is then made to the Company upon settlement of such sale).

The Company shall not be obligated to deliver any new certificate representing
Shares to Participant or Participant’s legal representative or enter such Share
in book entry form unless and until Participant or Participant’s legal
representative shall have paid or otherwise satisfied in full the amount of all
federal, state and local taxes applicable to the taxable income of Participant
resulting from the grant of the Award or the issuance of Shares hereunder.

(e) Conditions to Delivery of Stock. Subject to Section 2.1 hereof, the Shares
deliverable under this Award may be either previously authorized but unissued
shares of Stock or issued shares of Stock which have then been reacquired by the
Company. Such Shares shall be fully paid and nonassessable. The Company shall
not be required to issue or deliver any Shares under this Award prior to
fulfillment of all of the following conditions:

(i) The admission of such Shares to listing on all stock exchanges on which the
Stock is then listed;

(ii) The completion of any registration or other qualification of such Shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;

(iii) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Administrator shall, in its absolute discretion,
determine to be necessary or advisable;

(iv) The receipt by the Company of full payment for such Shares, including
payment of any applicable withholding tax; and

(v) The lapse of such reasonable period of time following the grant of this
Award as the Administrator may from time to time establish for reasons of
administrative convenience.

2.3 Rights as Stockholder. The holder of the Award shall not be, nor have any of
the rights or privileges of, a stockholder of the Company, including, without
limitation, voting rights and rights to dividends, in respect of any Shares
unless and until such Shares shall have been issued by the Company and held of
record by such holder (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) after the Award
has vested and the Restrictions hereunder lapsed. No adjustment will be made for
a dividend or other right for which the record date is prior to the date the
Shares are issued, except as provided in Section 12.1 of the Plan.

ARTICLE III.

OTHER PROVISIONS

3.1 Administration. The Administrator shall have the power to interpret the Plan
and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all

 

A-4



--------------------------------------------------------------------------------

interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons. Neither the Administrator nor any member of the Committee or the Board
shall be personally liable for any action, determination or interpretation made
in good faith with respect to the Plan, this Agreement or the Award.

3.2 Adjustments Upon Specified Events. The Administrator may accelerate the
vesting of this Award and the lapse of the Restrictions in such circumstances as
it, in its sole discretion, may determine. In addition, upon the occurrence of
certain events relating to the Shares contemplated by Section 12 of the Plan
(including, without limitation, an extraordinary cash dividend on such Shares),
the Administrator shall make such adjustments the Administrator deems
appropriate including, without limitation, the number of Shares then
outstanding. The Participant acknowledges that the Award is subject to
modification and termination in certain events as provided in this Agreement and
Article 12 of the Plan.

3.3 Restricted Stock Not Transferable. No Shares or any interest or right
therein or part thereof shall be liable for the debts, contracts or engagements
of the Participant or his successors in interest or shall be subject to
disposition by transfer, alienation, anticipation, pledge, encumbrance,
assignment or any other means whether such disposition be voluntary or
involuntary or by operation of law by judgment, levy, attachment, garnishment or
any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect; provided,
however, that this Section 3.3 notwithstanding, with the consent of the
Administrator, the Shares may be transferred to certain persons or entities
related to Participant, including but not limited to members of Participant’s
family, charitable institutions or trusts or other entities whose beneficiaries
or beneficial owners are members of Participant’s family or to such other
persons or entities as may be expressly approved by the Administrator, pursuant
to any such conditions and procedures the Administrator may require.

3.4 Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

3.5 Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at the Participant’s address last
reflected on the Company’s records. By a notice given pursuant to this
Section 3.5, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

3.6 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

3.7 Governing Law; Severability. The laws of the State of Delaware shall govern
the interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

3.8 Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Exchange Act, and
any and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission. Notwithstanding anything herein to the contrary, the Plan

 

A-5



--------------------------------------------------------------------------------

shall be administered, and the Award is granted, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan and this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

3.9 Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator,
provided, that, except as may otherwise be provided by the Plan, no amendment,
modification, suspension or termination of this Agreement shall adversely effect
the Award in any material way without the prior written consent of the
Participant.

3.10 Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.

3.11 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Award and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

3.12 Tax Withholding and Section 83(b) Election. The Company shall be entitled
to require a cash payment by or on behalf of the Participant and/or to deduct
from other compensation payable to the Participant any sums required by federal,
state or local tax law to be withheld with respect to the grant or vesting of
the Award or the lapse of the Restrictions hereunder. Participant understands
that Section 83(a) of the Internal Revenue Code taxes as ordinary income the
difference between the amount, if any, paid for the Shares and the Fair Market
Value of such Shares at the time the Restrictions on such Shares lapse.
Participant understands that, notwithstanding the preceding sentence,
Participant may elect to be taxed at the time of the Grant Date, rather that at
the time the Restrictions lapse, by filing an election under Section 83(b) of
the Code (an “83(b) Election”) with the Internal Revenue Service within 30 days
of the Grant Date. In the event Participant files an 83(b) Election, Participant
shall provide the Company a copy thereof prior to the expiration of such 30 day
period. Participant understands that in the event an 83(b) Election is filed
with the Internal Revenue Service within such time period, Participant will
recognize ordinary income in an amount equal to the difference between the
amount, if any, paid for the Shares and the Fair Market Value of such Shares as
of the Grant Date. Participant further understands that an additional copy of
such 83(b) Election form should be filed with his or her federal income tax
return for the calendar year in which the date of this Agreement falls.
Participant acknowledges that the foregoing is only a summary of the effect of
United States federal income taxation with respect to the Award hereunder, and
does not purport to be complete. PARTICIPANT FURTHER ACKNOWLEDGES THAT THE
COMPANY IS NOT RESPONSIBLE FOR FILING THE PARTICIPANT’S 83(b) ELECTION, AND THE
COMPANY HAS DIRECTED PARTICIPANT TO SEEK INDEPENDENT ADVICE REGARDING THE
APPLICABLE PROVISIONS OF THE INTERNAL REVENUE CODE, THE INCOME TAX LAWS OF ANY
MUNICIPALITY, STATE OR FOREIGN COUNTRY IN WHICH PARTICIPANT MAY RESIDE, AND THE
TAX CONSEQUENCES OF PARTICIPANT’S DEATH.

PARTICIPANT HEREBY ASSUMES ALL RESPONSIBILITY FOR FILING PARTICIPANT’S 83(b)
ELECTION AND PAYING ANY TAXES RESULTING FROM SUCH ELECTION OR FROM FAILURE TO
FILE THE ELECTION AND PAYING TAXES RESULTING FROM THE LAPSE OF THE RESTRICTIONS
ON THE UNVESTED SHARES.

 

A-6



--------------------------------------------------------------------------------

PARTICIPANT UNDERSTANDS THAT PARTICIPANT MAY SUFFER ADVERSE TAX CONSEQUENCES AS
A RESULT OF PARTICIPANT’S PURCHASE OR DISPOSITION OF THE SHARES AND PARTICIPANT
REPRESENTS THAT PARTICIPANT IS NOT RELYING ON THE COMPANY FOR ANY TAX ADVICE.

3.13 Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue to serve as an employee
or other service provider of the Company or any of its Subsidiaries.

3.14 Effect of Written Modifying Agreements. Notwithstanding any other provision
of the Plan or this Agreement, if Participant is party to any written agreement
between Participant and the Company executed prior to, concurrent with, or
subsequent to this Agreement, including but not limited to, an employment
agreement or change in control agreement (“Modifying Agreement”), and such
Modifying Agreement purports to supersede the vesting, timing or distribution
provisions of this Agreement, then the Modifying Agreement shall supersede the
terms and conditions of this Agreement with respect to such vesting, timing or
distribution provisions.

3.15 Entire Agreement. Subject to Section 3.14 of this Agreement, the Plan, the
Grant Notice and this Agreement constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

3.16 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. The Participant shall have only the
rights of a general unsecured creditor of the Company with respect to amounts
credited and benefits payable, if any, with respect to the Shares issuable
hereunder.

 

A-7